Exhibit 10.32

 

March 31, 2005

 

Kevin S. Royal

 

Dear Kevin:

 

I am pleased to extend to you an offer to join Blue Coat Systems, Inc. as Chief
Financial Officer (CFO), reporting to Brian NeSmith, President and Chief
Executive Officer (CEO).

 

We have structured an offer package for you that consists of four (4) primary
components. They are as follows:

 

•   An annual base salary of $300,000 paid according to standard company payroll
policies.

 

•   Participation in the executive/management bonus plan available generally to
other members of the executive/management team as may be authorized and approved
by the Company’s Board of Directors.

 

•   An option to purchase 75,000 shares of the Company’s Common Stock reserved
under the Company’s option plan will be requested for approval by the Company’s
Board of Directors. The exercise price per share will be equal to the fair
market value per share on the date the option is granted. You will vest in 25%
of the option shares after 12 months of service, and the balance will vest in
monthly installments over the next 36 months of service, as described in the
applicable stock option agreement. This grant is subject to approval by the
Company’s Board of Directors and execution of the appropriate stock option
agreement.

 

•   Eligibility for all standard benefits according to the Company’s U.S.
benefits plan. Information on benefits will be supplied to you as soon as
possible.

 

 



--------------------------------------------------------------------------------

March 31, 2005

Page 2

 

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is enclosed. While you
render services to the Company, you will not engage in any other gainful
employment, business or activity without the written consent of the Company.
While you render services to the Company, you also will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company.

 

In accordance with the requirements of the Immigration reform and Control Act of
1986, you will be required to provide verification of your identity and your
legal right to work in the United States. This offer is contingent upon your
ability to provide us with such documentation.

 

You will be required to complete an application form and a reference and
background check authorization form. Your offer of employment is contingent upon
your execution of the application form and satisfactory completion of the
reference and background check.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. Any contrary representations, which may have
been made to you, are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s President and CEO.

 

This letter and the enclosed Proprietary Information and Inventions Agreement
supersede any prior understandings or agreements, whether oral or written,
between you and the Company. These documents may not be amended or modified
except by an express written agreement signed by you and the Company’s President
and CEO. The terms of this offer and the resolution of any disputes will be
governed by California law.

 

This offer stands until the end of business on Friday, April 8, 2005 and your
signature below acknowledges your acceptance of these terms.

 

Best Regards,

 

/s/ Brian NeSmith

--------------------------------------------------------------------------------

  

/s/ Kevin S. Royal

--------------------------------------------------------------------------------

 

4/8/05

--------------------------------------------------------------------------------

Brian NeSmith    Kevin S. Royal   Date President & CEO          Blue Coat
Systems, Inc.    My start date will be                                         
                    